EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As to claim 6, in line 3 of claim 6, claimed limitation of “disposed fluidly disposed” is replaced with - - fluidly disposed - - 

The reason for the changes made for the current instant claim 6 is adequate and proper to eliminate typo issues.

As to claim 8, in line 1 of claim 8, claimed limitation of “a at least” is replaced with - - at least - - 

The reason for the changes made for the current instant claim 8 is adequate and proper to eliminate typo issues.

Allowable Subject Matter
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:



Bahler - US 8043094 teaches a simulated drinking water treatment plant for simulating treatment of water from simulated water source. The simulated drinking water treatment plant may include a number of different drinking water treatment sections which may be i.e. a simulated settlement tank. In general, the ref teaches simulated drinking water treatment is more about treating the water (see col.1, lines 61-67 and col.2, lines 1-16) rather than simulating/poisoning the water source using lead/copper/metallic lines as recited by the instant claimed limitations of the instant application.

Knudsen – US 20090123340 teaches a system of tapping water sources at a plurality of sites ([0139]), wherein the system include step of sampling water sample for analysis by a monitoring device 100 utilizing an control valve 152 ([0030]: control valve 152 corresponds to “electrically-actuated valve” or solenoid valve).

However, Bahler and Knudsen fail to teach a first metallic line including copper in fluid communication with and between the shutoff valve and the electrically-actuated valve; a second metallic line including lead in fluid communication with and between the shutoff valve and the electrically-actuated valve, in combination with the remaining limitations of a fluid sampling unit as claimed in independent claim 1.

Bahler and Knudsen also fail to teach fluidly connecting a fluid sampling unit to a service line of a public water system that includes a plurality of service lines, the fluid sampling unit including a housing having an electrically- actuated valve, a first metallic line including copper, and a second metallic line including lead disposed within an internal cavity of the housing, in combination with the remaining limitations of a method for sampling fluid as claimed in independent claim 14.

Hence the prior art of record fails to teach the invention as set forth in claims 1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861